Sherwood, J.
Action for damages against the defendant city for damages caused by the grading of a street in front of plaintiff’s property, the building on which was erected after the grade of the street was established by the city.
This case falls within the rule announced in Davis v. Railroad, 119 Mo. 180, in which it was held that liability for damages did not extend to injury for improvements put on the lot after the grade was established, but was confined to damage done to the lot, without reference to such improvements.
Adhering to the rule announced in that case, we reverse the judgment and remand the cause.
All concur.